Per curiam.
Nancy B. Stough, a member of the State Bar of Georgia, has petitioned the State Disciplinary Board for voluntary suspension of her license to practice law on the ground of her conviction in the United States District Court for the Northern District of Georgia of two felonies involving moral turpitude and constituting grounds for disbarment under Standard 66 of Rule 4-102 of Part IV, Chapter 1 of the State Bar Rules.
Pursuant to State Bar Rule 4-106, a lawyer convicted of a crime involving moral turpitude may be suspended from the practice of law until all appeal rights are terminated. The court, pursuant to State Bar Rule 4-106 and upon the recommendation of the special master, accepts Ms. Stough’s petition for voluntary suspension from the practice of law pending termination of her appeal in the United States District Court for the Northern District of Georgia.

Voluntary suspension of license is accepted.


All the Justices concur.